DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 13-14 of Remarks filed 3/22/2021, with respect to claim 19, as well as the interview conducted 5/12/2021, have been fully considered and are persuasive. The rejection of claim 19 has been withdrawn. However, a new ground of rejection under 35 USC 103 has been made (see below).

Response to Amendment
This office action is in response to the amendment filed 3/22/2021. Claims 1, 7, 13, and 18 were amended. Claims 2, 9 and 17 were cancelled. No new claims were added. Therefore, claims 1, 3-8, 10-16, and 18-19 are currently pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al (US 20140277252 A1) in view of Aarestad et al (US 20140144450 A1), hereinafter Aarestad ‘450.
Regarding claim 1, Hyde discloses a collar (see Figure 5: 70, collar assembly) for the treatment of sleep apnea comprising: 
a first end (see annotated Figure 5 below) having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), 
a second end (see annotated Figure 5 below)  having a portion made of a soft, flexible material (collar made of partially or fully flexible material; [0062], lines 7-8) and adapted to provide a seal against the skin of the patient near the base of the neck (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7); and 
a body between the first and second ends (see annotated Figure 5 below), the body having an inner wall (96, vacuum surface) for defining a chamber about the neck of the patient (see Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11) 
wherein when the collar is worn by the patient, the first end and the body are configured to prevent the jaw of the patient from dropping down in the region of the neck, to thereby hold open the soft palate (collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the subject’s airway open, which would mean not moving the jaw in order to keep the airway open; see [0059]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s collar’s first end to include extending over the jaw of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient, particularly before the negative pressure is applied.

    PNG
    media_image1.png
    349
    520
    media_image1.png
    Greyscale

	The modified Hyde further discloses the first and second ends are configured such that the chamber is generally airtight to facilitate application of negative pressure to the neck of the patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7)  to pull soft tissue away from the center of the throat, allowing the patient to breathe ((applying the negative pressure to the patient’s throat region can position tissues of the subject 
Regarding claim 4, the modified Hyde discloses the body (see annotated Hyde Figure 5 above) comprises an outer wall of a first material (see annotated Hyde Figure 5 above; wall facing exterior is the outer wall, Hyde also discloses collar is made to be partially or fully flexible; see [0062]), and the inner wall is made of a second material that is relatively more rigid than the first material to maintain the chamber (Hyde: inner layers include inner wall 96 and also sealing surface 94; both of which can be rigid or semi rigid; see [0129]-[0130], the inner walls being rigid would be more rigid than the first flexible material).
Regarding claim 5, the modified Hyde discloses the first end is configured to push open the soft palate by limiting movement of the jaw of the patient (Hyde: because the first end creates an airtight seal around the patient’s jaw in order to apply negative pressure, it would limit movement of the jaw; [0062], lines 4-7).
Regarding claim 6, the modified Hyde discloses the body includes a back portion having a line of separation allowing the collar to be removed from or applied to the neck of a patient (see Hyde Figure 5: back portion of the collar includes Velcro fasteners 78 so the collar can be attached, removed, and adjusted. Where the two ends of the collar meet can be the line of separation.), and a front portion in which the first port is located (see Hyde Figure 5: the front of the collar would be the rest of the collar that faces outwardly, so the first port would be located on the front portion).
Regarding claim 7, the modified Hyde discloses a valve (Hyde: 122, valve assembly) and a pressure sensor (Hyde: 126, pressure sensor assembly), the valve (Hyde: 122) adapted to allow release of pressure in the chamber (Hyde: valve assembly configured to direct one or more 
Regarding claim 8, the modified Hyde discloses a leak valve (Hyde: 204, outlet openings) coupled to the inner wall (Hyde: 96) and adapted to limit pressurization of the chamber (Hyde: outlet opening allow air to flow from the negative pressure region surrounding the neck through the valves, the pressure regulator assembly, pump, and out the outlet; [0132]).
Regarding claim 10, the modified Hyde has everything as claimed including the body (See annotated Hyde Figure 5 below), but is silent to a plurality of support structures in the form of rings, the rings being interrupted to define a line of separation to allow placement and removal of the collar on the neck of the patient. However, in a different embodiment, Hyde teaches the collar having a body with plurality of support structures in the form of rings (see Figure 16: 224, segments oriented in a circumferential direction around the subject’s neck; [0143]). Because the collar is meant to be wrapped around the neck of the patient, the rings would be interrupted at a line of separation, such as to allow the collar to be placed and removed on the neck of the patient, as seen in Figure 5. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s body with the plurality of rings, as taught by the second embodiment of Hyde, so as to be able to adjust the 
Regarding claim 12, the modified Hyde discloses a collar (Hyde: 70) further comprising a vacuum motor (Hyde: 116, motor assembly and 118, pump assembly) coupled to a second port of the air channel for applying a vacuum to the chamber (Hyde: pump has to be coupled to a second port in order to apply the negative pressure it generates; [0080], lines 1-4).
Regarding claim 13, Hyde discloses (Fig. 5) a method of treating a patient having a breathing disorder comprising: 
applying a collar to the patient’s neck (see Hyde Figure 4: patient is wearing a collar system 70); and 
applying a negative air pressure to the patient’s neck via the collar (Hyde: the system is configured to apply a negative pressure to one or more regions of the subject's neck 50, jaw 52, or throat 54; [0060], lines 5-8); 
wherein the collar comprises:
a first end (see annotated Hyde Figure 5 above) having a portion made of a soft, flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of a patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), 
a second end (see annotated Hyde Figure 5 above) having a portion made of a soft flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of the patient near the base of the neck (Hyde: collar forms an 
a body between the first and second ends (see annotated Hyde Figure 5 above), the body having an inner wall (Hyde: 96) for defining a chamber about the neck of the patient (see Hyde Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (Hyde: 202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11); 
such that the step of applying negative pressure comprises reducing the air pressure within the defined chamber (Hyde: by applying a negative pressure, it would reduce the air pressure within the chamber; [0060]); further wherein when the collar is worse by the patient, the first end and body are configured to prevent the jaw of the patient from dropping in the region of the neck, to thereby hold open the soft palate (Hyde: collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the subject’s airway open, which would mean not moving the jaw in order to keep the airway open; see [0059]). 
Hyde does not disclose the first end configured to extend over the jaw of the patient. 
However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows use of a collar; [0036]) with a first end that extends over the jaw of the patient (see Figure 18: the checked collar goes over the device and around the user’s neck, including extending over the jaw). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s collar’s first end to include extending over the jaw of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient, particularly before the negative pressure is applied..
Regarding claim 14, the modified Hyde discloses the breathing disorder is obstructive sleep apnea (Hyde: system configured to treat obstructive sleep apnea; [0060], line 3). 
Regarding claim 15, the modified Hyde discloses the step of applying negative air pressure comprises coupling a vacuum pump to the collar (Hyde: see Figure 5: vacuum pump is part of component 74 that is secured to the collar; [0061]), and activating the vacuum pump (Hyde: treatment system is activated via power switch 100, which causes the pump assembly to start generating pressure; [0181], lines 1-5).
Regarding claim 16, the modified Hyde discloses the collar comprises a leak valve (Hyde: 204, outlet openings) coupled to the collar (see Hyde Figure 14: located on surface 96) which is adapted to limit the negative air pressure applied to the patient's neck (Hyde: outlet opening allow air to flow from the negative pressure region surrounding the neck through the valves, the pressure regulator assembly, pump, and out the outlet; [0132]).
Regarding claim 18, the modified Hyde discloses the first and second ends of the collar are configured such that the chamber is generally airtight to facilitate application of negative pressure to the neck of the patient (Hyde: (collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), such that the step of applying negative air pressure causes pulling of soft tissue away from the center of the throat, thereby allowing the patient to breathe (Hyde: applying the negative pressure to the patient’s throat region can position tissues of the subject in order to maintain an open airway; [0059], lines 9-14). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Aarestad ‘450 as applied to claim 1 above, and further in view of Aarestad et al (US 20110066086 A1), hereinafter Aarestad ‘086.
Regarding claim 3, the modified Hyde has everything as claimed, including the body (see annotated Hyde Figure 5 above), but is silent to at least one of the first or second ends is made of silicone or a soft gel to facilitate patient comfort and a seal against the skin of the patient. 
However, Aarestad ‘086 teaches a device to maintain an obstruction free airway (see Figure 5) with a first end (501, membrane) made from silicone ([0075], lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Hyde’s end to be made of silicone, as taught by Aarestad ‘086, in order to provide comfort to a patient.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Aarestad as applied to claim 1 above, and further in view of Hoffrichter (US 7182082 B2).
Regarding claim 11, the modified Hyde has everything as claimed, including a system with the collar (Hyde: 70) and an external vacuum motor (Hyde: component 74 secured to the outside of the collar includes motor 116 and pump assembly 118) coupled to a second port of the air channel (Hyde: pump has to be coupled to a second port in order to apply the negative pressure it generates; [0080], lines 1-4). 
Hyde is silent to the vacuum motor being coupled by a tube. However, Hoffrichter teaches a collar (see Figure 1) with a vacuum pump motor (3, suction pump) coupled to the collar via a tube (2, suction tube). 
. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al (US 20140277252 A1), hereinafter Hyde ‘252 in view of Aarestad et al (US 20140144450 A1), hereinafter Aarestad ‘450, and further in view of Hyde et al (US 2017/0196760), hereinafter Hyde ‘760.
Regarding claim 19, the modified Hyde ‘252 discloses a method of making a collar to prevent sleep apnea by: 
providing a flexible piece of material (72) configured to surround a user’s neck;
attaching Velcro fasteners (78) together at opposing ends of a flexible piece of material (paragraph [0066]), coupling a receptacle to the flexible material and coupling a power cord to the receptacle (paragraph [0067]),
wherein the collar (Hyde: 70) comprises 
a first end (see annotated Hyde Figure 5 above) having a portion made of a soft, flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to provide a seal against the skin of a patient (Hyde: collar forms an airtight seal around the one or more regions of the subject's neck, jaw, or throat to which the system 70 is configured to apply a negative pressure; [0062], lines 4-7), 
a second end (see annotated Hyde Figure 5 above) having a portion made of a soft flexible material (Hyde: collar made of partially or fully flexible material; [0062], lines 7-8) to 
a body between the first and second ends (see annotated Hyde Figure 5 above), the body having an inner wall (Hyde: 96) for defining a chamber about the neck of the patient (see Hyde Figure 5: surface 96 is on the inner part that surrounds the patient’s neck) and at least one air channel associated with a first port in the inner wall (Hyde: 202, inlet openings also include necessary hoses and couplings; [0131], lines 9-11); 
wherein when the collar is worse by the patient, the first end and body are configured to prevent the jaw of the patient from dropping in the region of the neck, to thereby hold open the soft palate (Hyde: collar is applied to neck of person and negative pressure is applied to region of neck at jaw can be used to maintain the subject’s airway open, which would mean not moving the jaw in order to keep the airway open; see [0059]).
Hyde ‘252 does not disclose the method of making includes obtaining one or more images of a region of the patient including the neck and making a collar for treating sleep apnea using the obtained images to construct a collar having an upper end to provide an airtight and comfortable seal at the upper neck of the patient and a lower end to provide an airtight and comfortable seal at the base of the neck of the patient, with an intermediate section therebetween defining a chamber for applying negative pressure to the patient's anterior neck. 
However, Hyde ‘760 teaches (Fig. 30-32) a method of making a collar (comprising collar 440, strap assembly 424 and gasket assembly 422) comprising:
obtaining one or more images of a region of the patient including the neck (obtaining a 3D image or map of the subject’s neck, see paragraph [0259]) and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of making collar of Hyde ‘252 to include the steps of obtaining one or more images of a region of the patient including the neck and making a collar for treating sleep apnea using the obtained images to construct a collar having an upper end to provide an airtight and comfortable seal at the upper neck of the patient and a lower end to provide an airtight and comfortable seal at the base of the neck of the patient, with an intermediate section therebetween defining a chamber for applying negative pressure to the patient's anterior neck, as taught by Hyde ‘760, for the purpose of allowing for a more customized and better fit of the collar to the neck of the subject (paragraph [0259] Hyde ‘760), thereby improving outcome of operation of the device.
Hyde is silent to the first extending over the jaw of the patient. However, Aarestad ‘450 teaches a device for opening an airway (see Figure 18) that includes a collar (Figure 18 shows 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hyde’s collar’s first end to include extending over the jaw of the patient, as taught by Aarestad ‘450, in order to better secure the collar to the patient.

Response to Arguments
 Applicant’s arguments filed 3/22/2021 have been fully considered.
Applicant’s amendments to the drawings to overcome objection have been fully considered and the objections have been withdrawn by the examiner.
Applicant’s amendments to overcome rejection of claims under 35 USC 112b have been fully considered, and the rejections have been withdrawn accordingly.
Applicant’s arguments regarding rejection of claim 19 under 35 USC 103 have been fully considered and are found to be persuasive. The rejection of claim 19 under 35 USC 103 has been withdrawn. However, a new ground of rejection under 35 USC 103 has been made (see full rejection above).
Regarding rejection of claims 1 and 12 under 35 USC 103, as discussed in the interview conducted 5/12/2021, applicant’s arguments on pages 11-13 of the Remarks deal with Fig. 7 of Hyde, however, as discussed in the interview and discussed above, the examiner’s rejection relies on Fig. 5, which Hyde recites is a different embodiment from Fig. 7 (see paragraph 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffrichter (US 2005/0098176) discloses a negative pressure collar adapted to be positioned over a chin.
Aarested (US 20080163875 A1) discloses a negative pressure collar adapted to be positioned over a chin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785